     Case 1:20-cr-00357-ELR-RDC Document 16 Filed 09/30/20 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA

                              ATLANTA DIVISION

UNITED STATES OF AMERICA       )
                               )              CRIMINAL ACTION NO.
     vs.                       )              1:20-CR-00357-ELR-RDC
                               )
NICHOLAS TINDALL               )
______________________________)

       UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
   PRETRIAL MOTIONS AND TO CONTINUE PRETRIAL CONFERENCE

      COMES NOW the Defendant, NICHOLAS TINDALL, by and through

undersigned counsel and respectfully requests a thirty (30) day extension of time in

which to file pretrial motions in this case. Pretrial motions are currently due on

October 1, 2020 and the Pretrial Conference in this case is currently scheduled for

Monday, October 5, 2020 at 10:00 a.m. before the Honorable Magistrate Judge

Regina D. Cannon. Mr. Tindall respectfully requests that he be allowed to file

Pretrial Motions on November 2, 2020, and that the Pretrial Conference be scheduled

thereafter. In support of this Motion, Defendant shows as follows:

                                        (1)

      Mr. Tindall was arraigned on September 17, 2020 and is currently out on bond.
      Case 1:20-cr-00357-ELR-RDC Document 16 Filed 09/30/20 Page 2 of 4




                                         (2)

      Undersigned counsel needs additional time to review the discovery in this case,

and to discuss potential pretrial motions with Mr. Tindall. The government has

provided undersigned counsel with twenty-three (23) discs of telephone

conversations and meetings in which Mr. Tindall is a participant. In addition, counsel

for the government has advised that further discovery of a hard drive will be

forthcoming in addition to all paper documents which have not been provided yet.

                                         (3)

      Counsel has conferred with Assistant United States Attorney (“AUSA”) Ryan

Buchanan regarding this continuance and Mr. Buchanan has no objection to this

motion.

                                         (4)

      Under 18 U.S.C. § 3161 et seq., the interests of justice in granting the

continuance outweigh the public's and the Defendant's right to a speedy trial. Thus,

the time between now and the new deadline for pretrial motions and new date for the

pretrial conference should be excluded from speedy trial calculations.

      WHEREFORE, Mr. Tindall respectfully requests that he be given until

November 2, 2020, in which to file Pretrial Motions, and that the Pretrial Conference

be rescheduled thereafter. A proposed Order is attached.
     Case 1:20-cr-00357-ELR-RDC Document 16 Filed 09/30/20 Page 3 of 4




     Dated: This 30th day of September, 2020.

                             Respectfully submitted,

                             /s/ Suzanne Hashimi
                             Suzanne Hashimi
                             Georgia State Bar No. 335616
                             Attorney for Nicholas Tindall

Federal Defender Program, Inc.
Suite 1500, Centennial Tower
101 Marietta Street, N.W.
Atlanta, Georgia 30303
404-688-7530; Fax 404-688-0768
Suzanne_Hashimi@fd.org
      Case 1:20-cr-00357-ELR-RDC Document 16 Filed 09/30/20 Page 4 of 4




                          CERTIFICATE OF SERVICE

      I hereby certify that the foregoing Unopposed Motion for Extension of Time

to File Pretrial Motions and to Continue Pretrial Conference has been formatted in

Times New Roman 14 pt., in accordance with Local Rule 5.1B, and was

electronically filed this day with the Clerk of Court using the CM/ECF system which

will automatically send email notification of such filing to the following counsel of

record:

                   Ryan Buchanan, Esq.
                   Assistant United States Attorney
                   600 Richard B. Russell Building
                   75 Ted Turner Drive, S.W.
                   Atlanta, Georgia 30303

      Dated: This 30th day of September, 2020.


                                /s/ Suzanne Hashimi
                                Suzanne Hashimi
                                Georgia State Bar No. 335616
                                Attorney for Nicholas Tindall

Federal Defender Program, Inc.
Suite 1500, Centennial Tower
101 Marietta Street, N.W.
Atlanta, Georgia 30303
404-688-7530; Fax 404-688-0768
Suzanne_Hashimi@fd.org
